Citation Nr: 0628600	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  05-02 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
August 1943.  The veteran died on April [redacted], 1957.  His 
surviving spouse passed away on February [redacted], 2002.  The 
appellant is the executor of the estate of the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina that denied the appellant's 
claim for accrued benefits.  The appellant perfected a timely 
appeal of this determination to the Board.


FINDINGS OF FACT

In a September 2005 statement submitted to the RO after this 
matter was transferred to the Board, the appellant stated 
that he wished to discontinue his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) concerning the issue 
of entitlement to accrued benefits have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn on the record at a hearing or in writing at any 
time before the Board promulgates a decision.  38 C.F.R. 
§ 20.202, 20. 204 (2004).  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2003).  The appellant has withdrawn his 
appeal for accrued benefits and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review this claim, and it is dismissed.


ORDER

The appeal concerning entitlement to accrued benefits is 
dismissed.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


